Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 and 5, the foam material generally has a closed cell structure, an open cell structure or a semi-open, semi-closed cell structure in nature.  It is unclear as to whether the “closed hole” structure is the same or different than the “closed cell” structure.   The same token applies to the open hole structure and semi-open, semi-closed hole structure.  Appropriate correction is required.  
As to claim 3, the buffer layer comprises at least one first sub-buffer layer and at least one third sub-buffer layer.  However, the claim further requires the third sub-buffer layer disposed on a side of the second sub-buffer layer away from the back plate.  It is confusing as to whether the first sub-buffer layer is the same or different from the second sub-buffer layer.  Does Applicant want to convey the third sub-buffer layer disposed on a side of the first sub-buffer layer away from the back plate?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0135197 to Huitema (hereinafter “Huitema”).  
Huitema discloses a wrist band device 70 comprising a flexible band portion 72, an electronic display 71 disposed on the band portion, and a protective backing disposed on the back side of the electronic display to provide maximum impact protection (paragraph 66; and figures 7 and 8).  The electronic display is viewable from the top of the band.  An optically clear cover plate would inherently be disposed on the front side of the electronic display and through which the electronic display is visible.  The electronic display further includes an electronics module 76 with an exterior casing to control the functioning of the electronic display (paragraph 67).  
The protective backing comprises a graded layer to protect the wrist band device from both low velocity impacts and high velocity impacts (abstract).  
The graded layer is a foam layer having elasticity and viscoelasticity that vary gradually through the thickness of the layer from a first side to a second side.  The first side of the graded layer is adjacent to a support substrate of the electronic display.  The support substrate reads on the claimed backing plate. 
The graded layer is a more rigid, closed cell foam on the first side and a more open, viscoelastic foam on the second side (paragraph 42).  This is a clear indication that a transition layer comprising a semi-open/semi-closed cell foam layer is disposed between the closed cell foam layer and the open cell foam layer.  The elastic, closed cell foam layer on the first side protects the display stack from low velocity impacts and the viscoelastic, the open cell foam layer on the second side protects the display stack from high velocity impacts (paragraph 42; and figure 6).  
The closed cell foam layer reads on the claimed first sub-buffer layer.  The semi-open cell/semi-closed cell foam layer reads on the claimed second sub-buffer layer.   The open cell foam layer reads on the claimed third sub-buffer layer.  
As to claims 10-12, Huitema does not explicitly disclose the closed cell foam layer having a buffer rate in the range of 12.76% to 16.84%, the semi-open/semi-closed cell foam layer having a buffer rate in the range of 2.61% to 9.11% and the open cell foam layer having a buffer rate in the range of 2.61% to 9.11%.  
However, it appears that the graded layer of Huitema is structurally the same as the claimed buffer layer. 
The graded layer is a foam layer having elasticity and viscoelasticity that vary gradually through the thickness of the layer from a first side to a second side.  The first side of the graded layer is adjacent to a support substrate of the electronic display.  The support substrate reads on the claimed backing plate. 
The graded layer is a more rigid, closed cell foam on the first side and a more open, viscoelastic foam on the second side (paragraph 42).  This is a clear indication that a transition layer comprising a semi-open/semi-closed cell foam layer is disposed between the closed cell foam layer and the open cell foam layer.  The elastic, closed cell foam layer on the first side protects the display stack from low velocity impacts and the viscoelastic, open cell foam layer on the second side protects the display stack from high velocity impacts (paragraph 42; and figure 6).  
Therefore, the examiner takes the position that the closed cell foam layer having a buffer rate in the range of 12.76% to 16.84%, the semi-open/semi-closed cell foam layer having a buffer rate in the range of 2.61% to 9.11% and the open cell foam layer having a buffer rate in the range of 2.61% to 9.11% would be present as like material has like property. 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema as applied to claims 11 and 12 above, and further in view of US 2017/0121481 to Hatanaka et al. (hereinafter “Hatanaka”).
Huitema discloses that the graded layer is a more rigid, closed cell foam on the first side and a more open, viscoelastic foam on the second side (paragraph 42).  This is a clear indication that a transition layer comprising a semi-open/semi-closed cell foam layer is disposed between the closed cell foam layer and the open cell foam layer.  The elastic, closed cell foam layer on the first side protects the display stack from low velocity impacts and the viscoelastic, open cell foam layer on the second side protects the display stack from high velocity impacts (paragraph 42; and figure 6).   The openness of the foam cells and the diameter of the foam cells vary gradually through the thickness of the graded layer from the front side to the rear side (figure 6 and paragraph 61).  
Huitema states that smaller cells with thicker cell walls has a higher Young’s modulus than larger cells with thinner cell walls.  The elastic foam layer has a higher Young’s modulus than the viscoelastic foam layer (table 2).  In other words, the elastic, closed cell foam layer has smaller cells than the viscoelastic open cell foam layer.  The semi-open/semi-closed cell foam layer has an average cell diameter in a range between the average cell diameter of the closed cell foam layer and the average cell diameter of the open cell foam layer.  
The closed cell foam layer reads on the claimed first sub-buffer layer.  The semi-open cell/semi-closed cell foam layer reads on the claimed second sub-buffer layer.   The open cell foam layer reads on the claimed third sub-buffer layer.   
Huitema does not explicitly disclose the viscoelastic open cell foam layer having foam cells with an average diameter in a range of 70 to 110 µm.
Hatanaka, however, discloses a resin foam used in a touch-screen-equipped device to effectively disperse and absorb force that is formed with sagging of the display panel and the touch screen where the sagging occurs with the user’s touch operations (paragraph 21).  The resin foam is a shock absorber (paragraph 21).  The resin foam is provided in space behind the rear face of the display panel to eliminate the concentric image distortion in the display panel upon user’s touch operations (paragraph 26).  The resin foam has a closed cell structure, an open cell structure or a semi-open/semi-closed cell structure (paragraph 54).  The resin foam has foam cells with an average diameter ranging from 20 to 150 µm (paragraph 55).  This overlaps the claimed range.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the foam cell diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the foam cell diameter is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the viscoelastic open cell foam layer disclosed in Huitema having the foam cells with an average diameter in the range disclosed in Hatanaka, and the semi-open/semi-closed cell foam layer having an average cell diameter less than the average cell diameter of the viscoelastic open cell foam layer motivated by the desire to provide great flexibility and good impact absorption.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
The combined teachings of Huitema and Hatanaka would result in a graded layer where the viscoelastic open cell foam layer has foam cells with an average diameter in a range of 20 to 150 µm, and the semi-open/semi-closed cell foam layer has an average cell diameter less than the average cell diameter of the viscoelastic open cell foam layer.  

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109817684 in view of Hatanaka.  US 2021/0336161 to Xiang (hereinafter “Xiang”) will be relied upon as a translation of CN 109817684 for convenience.  
Xiang discloses a display device comprising a substrate 102, a thin film transistor (TFT) array layer 103, an organic light emitting diode (OLED) element layer 104, a thin film encapsulation layer 105, a touch panel 107, a polarizing plate 108, a cover plate 110 and a foam layer 111 (abstract, and figure 1).  
The substrate 102 reads on the claimed back plate.  A stacked structure of the TFT array layer 103, the OLED element layer 104, the thin film encapsulation layer 105, the touch panel 107, and the polarizing plate 108 corresponds to the claimed display module.  The foam layer supports and protects the substrate (paragraph 66).  
Xiang does not explicitly disclose the foam layer comprising at least one closed cell foam layer, at least one semi-open/semi-closed cell foam layer and/or at least one open cell foam layer.  
Hatanaka, however, discloses a resin foam used in a touch-screen-equipped device to effectively disperse and absorb force that is formed with sagging of the display panel and the touch screen where the sagging occurs with the user’s touch operations (paragraph 21).  The resin foam is a shock absorber (paragraph 21).  The resin foam is provided in space behind the rear face of the display panel to eliminate the concentric image distortion in the display panel upon user’s touch operations (paragraph 26).  The resin foam has a closed cell structure, an open cell structure or a semi-open/semi-closed cell structure (paragraph 54).  The resin foam has foam cells with an average diameter ranging from 20 to 150 µm (paragraph 55).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the resin foam disclosed in Hatanaka for the foam layer of Xiang motivated by the desire to provide great flexibility and good impact absorption.  

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of US 2016/0236382 to Lee et al. (hereinafter “Lee”).    
Xiang discloses a display device comprising a substrate 102, a thin film transistor (TFT) array layer 103, an organic light emitting diode (OLED) element layer 104, a thin film encapsulation layer 105, a touch panel 107, a polarizing plate 108, a cover plate 110 and a foam layer 111 (abstract, and figure 1).  
The substrate 102 reads on the claimed back plate.  A stacked structure of the TFT array layer 103, the OLED element layer 104, the thin film encapsulation layer 105, the touch panel 107, and the polarizing plate 108 corresponds to the claimed display module.  The foam layer supports and protects the substrate (paragraph 66).  
Xiang does not explicitly disclose the foam layer comprising at least one closed cell foam layer, at least one semi-open/semi-closed cell foam layer and/or at least one open cell foam layer.  
Lee, however, discloses a protective film 100 comprising a bumper layer 110 having open cells 111 and a light blocking layer 120 comprising closed cells 121 (figure 5).  The protective film 100 is attached to a rear surface of a display panel 200 such that the bumper layer is disposed between the display panel and the light blocking layer (figure 8).  The bumper layer with an open cell structure absorbs impact applied from the outside and effectively act as a bumper (paragraph 67).  When light is illuminated from the outside, the light passes through the open cell structure of the bumper layer.  A passage through which the light travels is not formed within the light blocking layer (paragraph 128).  The light blocking layer with a closed cell structure has a light transmission of 10% or less (paragraph 68). 
The bumper layer reads on the claimed first sub-buffer layer of a completely closed cell structure. 
The light blocking layer reads on the claimed third sub-buffer layer of a completely open cell structure. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the protective film disclosed in Lee for the foam layer of Xiang motivated by the desire to provide great flexibility and good impact absorption.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788